—In a matrimonial action in which the parties were divorced by a judgment dated May 17, 1996, the defendant former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Kohn, J.), entered January 31, 1997, as denied his motion to direct a hearing to determine de novo the issue of his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
On February 9, 1995, the parties entered into a comprehensive stipulation of settlement which included provisions related to child custody and support. The stipulation was subsequently incorporated but not merged into a judgment of divorce dated May 17, 1996. On November 6, 1996, the defendant moved for a hearing to determine de novo the issue of his child support obligation. The court denied his motion and we affirm. The parties, who were both represented by independent counsel, agreed on the terms of child support and the defendant has advanced no legal ground to consider the child support issue de novo. Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.